DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
For reasons set forth by Applicant in arguments filed 01/04/22, the Abstract objection, Drawing objection , and Claim objections are withdrawn.  (Remarks p. 7-8).
35 USC 112(f). Claim interpretation under 35 USC 112(f) has been withdrawn based on amendment to claims.

35 USC 101.  Applicant’s arguments with respect to rejection of claims 1-3, 6-11, 13-14, a16, and 18-19 have been fully considered, but they are not persuasive.
Applicant asserts that the claims are integrated into a practical application under Step 2A prong 2 for at least the reasons that the claims provide an additional element the reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, and an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Remarks p. 9 bottom -10 top).
Applicant support this with the assertion that claim 1 recites a specific technical improvement to the problem of approximating hyperbolic tangent functions because the claim recites novel computer improving features for approximating the function as well 
Examiner respectfully disagrees.    Any purported improvement is in the manner of solving a math problem, which is in the judicial exception.  Furthermore, what is novel is the math, not use of generically claimed computer additional elements and selectors that flow naturally from the math, and that comprise and insignificant extra solution activity.
Applicant further asserts that claim 1 applies the judicial exception beyond generally linking by providing a technical solution to a problem, which allows circuit scale to remain small aby allowing normalization circuitry to be omitted and produce less error bias (Remarks, p. 11-13).
Examiner respectfully disagrees.   The claims merely generally links the computational circuitry as in claim 1 to the mathematical relationships.  Furthermore, the claim merely generically links calculations in a manner wherein use of the selectors flows as a natural consequence of the mathematical equations that the claim represents.  The result is that the claim merely recites some math in the form of an approximation to the tanh function and “apply it” in a computer to select the appropriate equation.  At most, use of first and second selector circuitry is an insignificant extra solution activity that flows directly from the math. Any reduction in circuit scale and reduced error bias similarly flows directly from the math.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1 and 16, the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, claims 1 and 16 recite Mathematical Concepts.  Claim 1 and 16 recite mathematical relationships and calculations to approximate the hyperbolic tangent (tanh) function.  These mathematical relationships and calculations comprised approximating the tanh function using a series of straight line segments having different slopes as depicted pictorially in figures 2 and 3 and equations in [0036-0052], and wherein the input and output functions x and y are represented in floating point format, which is similar to scientific notation, and wherein output of an exponent of the input and a maximum exponent of the input on a basis of a predetermined bitwise operation on the exponent of the input x, which is merely to choose one of the equations of [0036-0052] in Boolean math.
Under the Alice framework Step 2A prong 2 analysis, claim 1 recites the following additional elements: computational circuitry that includes a first selector circuit and a 
The claims fall short of limiting of the computational circuitry to be a particular machine.  As such, the claims merely generally link the computational circuitry as in claim 1, and the memory and processor as in claim 16 to the mathematical relationships.  Furthermore, the claims merely generically links calculations in a manner wherein use of the selector flows as a natural consequence of the mathematical equations that the claim represents.  The result is that the claim merely recites some math in the form of an approximation to the tanh function and “apply it” in a computer to select the appropriate equation.  At most, use of first and second selector circuitry is an insignificant extra solution activity.  For these reasons, claims 1 and 16 are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, as discussed in the Step 2A prong 2 analysis, the claims merely generally links the additional element to the math.  The new concept is in the mathematical concepts, i.e., the tanh approximation equations.  Use of first and second selector circuitry to select the appropriate logical operation flows directly from the math and comprises well understood, routine, and conventional activity.  See e.g., C.W. Kann, Implementing a One Address CPU in Logism, Gettysburg College Open Educational Resources, 2016, which describes use of multiplexers to select an output (1.1.5), and further includes logic gates which perform bitwise operations (1.1.1). For these reasons claim 1, and 16 when considered as a whole do not amount to significantly more than the abstract idea. 

Claims 2-3, 8-9, 18, and 19 are rejected for at least the reasons cited with respect to claim 1.
Claims 2-3, 8-9, 18, and 19 merely further mathematically limit elements of claim 1, and claim 16 respectively that recite mathematical concepts.  Claims 2 and 18 merely further mathematically limits how the tanh function is output using bitwise operations and bit reordering, i.e., specific portions of the number, with respect to the input and a constant.  Claim 3 and 19 merely further mathematically limits how segments of the tanh approximation are calculated.  Claims 8 and 9 merely further mathematically limit bases for selection.  Claims 2-3, 8-9, and 18-10 contain no additional elements that would require further analysis under step 2A prong 2, and step 2B beyond that provided with respect to claim 1, and claim 16 respectively.

Claims 6-7 are rejected for at least the reasons cited with respect to claim 1.    Claim 6 recites a further additional element, a third selector.  Claim 7 recites additional further elements including the third and fourth selector. The reasoning applied with respect to claim 1 applies equally to claims 6-7 with respect to the Alice analysis.  Like use of the first selector circuit, further use of the second selector circuit, or third selector circuity, or third and fourth selector circuit flows as a natural consequence of the math to implement the equations of [0036-0052].  Using first, second, third, and fourth selector circuits to choose the slope segment of the tanh function is insignificant extra solution activity and well understood routine and conventional as cited in claim 1.



Claims 11, and 13-14 recite a non-transitory computer readable medium storing a program that may be executed by the apparatus of claims 1-3 respectively.  All steps recited in claims 11, and 13-14 are configured to be executed by the apparatus of claims 1-3 respectively.  The claim 1-3 analysis applies equally to claims 11, and 13-14 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182